EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Sean Senn on 7/27/2021.
The application has been amended as follows: 

Claims
1.    (Currently Amended) A method of activating the function of human Zinc Activated Cation Channel (ZACN) in a subject comprising[[:]] administering to the subject a pharmaceutically effective dosage of suraminactivating the function of human ZACN in the subject.
2. – 5. (Canceled)
6.    (Original) The method of claim 1, wherein the subject is a human.
7.    (Currently Amended) The method of claim 1, wherein activating the function of ZACN regulates immune tolerance in the subject.
8.    (Canceled)
9.    (Canceled)
10.    (Original) The method of claim 1, wherein the subject is afflicted with an inflammatory disease.
activating the function of ZACN regulates inflammation in the subject.
12.    (Original) The method of claim 1, wherein the subject has undergone or is about to undergo tissue or organ implantation.
13.    (Currently Amended) The method of claim 12, wherein activating the function of ZACN regulates immune tolerance to the tissue or organ implantation in the subject.
14. – 37. (Canceled).
38. (New) A method of activating the function of human Zinc Activated Cation Channel (ZACN) in a subject comprising administering to the subject a pharmaceutically effective dosage of suramin and ATP and activating the function of human ZACN in the subject.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks, filed on 2/25/2021, in which claims 19-37 are cancelled and claim 1 is amended to change the breadth and scope of the claims.
In view of the Examiner’s amendment above, claims 2-5, 8, 9 and 14-18 are canceled, claims 1, 7, 11 and 13 are amended and claim 38 is newly added. Claims 1, 6, 7, 10-13 and 38 are pending in the instant application and are found to be allowable.
Claims 1, 6, 7, 10-13 and 38 are allowable. The restriction requirement between inventions I and II , as set forth in the Office action mailed on 11/4/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). Non-elected claims 19-37 are canceled by Applicant rendering said restriction requirement moot. Moreover, the above Examiner’s Amendment approved by Applicant renders the requirement for species election moot because the instant claims have been narrowed to only recite the elected species of suramin. The restriction requirement and requirement for election of species is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction 
Priority
The application is a National Stage entry of PCT/US2017/013015 filed on 1/11/2017, which claims priority to provisional application 62/277422 filed on 1/11/2016.

Withdrawn Rejections and Reasons for Allowance
All rejection(s) of record for claim(s) 2-5, 8, 9 and 14-18 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s amendment, filed on 2/25/2021, with respect to the rejection of claims 1 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Dellal et al. (PlosOne, 2012) and the rejection of claims 6, 10 and 11 under 35 U.S.C. 103 as being unpatentable over Dellal et al. (PlosOne, 2012), in view of Jarvis et al. (PNAS, 2002), has been fully considered and is persuasive. Dellal does not disclose modulating human ZACN by administering suramin and Jarvis does not remedy the deficiency of Dellal. Specifically, one of ordinary skill in the art recognizes that ZACN is structurally distinct from a P2X2 receptor, even though said P2X2 receptor is indeed an ion channel protein activated by zinc. The rejection is hereby withdrawn.
Applicant’s amendment, filed on 2/25/2021, with respect to the rejection of claims 1, 6, 10 and 11 under 35 U.S.C. 103 as being unpatentable over Kirkness et al. (US 2004/0248245), in view of Lichter et al. (US 8,399,018; 2013), has been fully considered and is persuasive. Kirkness, as the closest applicable prior art, teaches a method of antagonist, or as an inhibitory compound. In contrast, the instant claims, as supported in detail by the specification, employ suramin as an agonist for activating ZACN, which is the opposite effect taught by Lichter. Hence, there is no motivation to select suramin from among the compounds taught by Lichter, to activate ZACN, in the method of Kirkness. The rejection is hereby withdrawn and the instant claims are found to be novel and non-obvious over the prior art.
Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DALE R MILLER/Primary Examiner, Art Unit 1623